Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Currently amended) Swimming goggles, comprising a pair of bodies, lenses and protection pads, and a head strap, 
wherein each lens has a window, each respective window being connected with a ventilated waterproof device that is watertight but not airtight and configured so that[[,]] any fog containing water particles produced on an inner side of the lens by a wearer of the swimming goggles can permeate toward an outer side of the lens to disperse the fog;
wherein fog that has permeated to the outer side of the lens is turned into water drops through condensation, the water drops being too large to undergo reverse permeation into the inner side of the lens.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:  The claims recite a swimming goggle comprising a ventilated waterproof device that is watertight but not airtight and configured so that any fog containing water particles produced on an inner side of the lens by a wearer of the swimming goggles can permeate toward an outer side of the lens to disperse the fog, wherein fog that has permeated to the outer side of the lens is turned into water drops through condensation, the water drops being too large to undergo reverse permeation into the inner side of the lens.  The prior art does not include swimming goggles with this type of configuration and/or functionality.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732